Name: Council Decision 2009/907/CFSP of 8Ã December 2009 amending Joint Action 2008/851/CFSP on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast
 Type: Decision
 Subject Matter: cooperation policy;  international security;  politics and public safety;  European construction;  criminal law;  maritime and inland waterway transport;  Africa
 Date Published: 2009-12-09

 9.12.2009 EN Official Journal of the European Union L 322/27 COUNCIL DECISION 2009/907/CFSP of 8 December 2009 amending Joint Action 2008/851/CFSP on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28 and 43(2) thereof, Whereas: (1) On 10 November 2008, the Council adopted Joint Action 2008/851/CFSP on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (1). (2) In light of experience from the first year of the operation, amendments to Joint Action 2008/851/CFSP are required in order to allow for the European Union naval force to contribute to the monitoring of fishing activities off the coast of Somalia. (3) Acts of piracy and armed robbery off the Somali coast continue to threaten shipping in the area and especially the delivery of food aid to the Somali population by the World Food Programme. (4) Therefore, it is necessary to extend the operation for another year. (5) On 30 November 2009 United Nations Security Council adopted Resolution 1897 (2009). (6) Joint Action 2008/851/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Joint Action 2008/851/CFSP is hereby amended as follows: (a) in Article 1, the following paragraph shall be added: 3. In addition, Atalanta shall contribute to the monitoring of fishing activities off the coast of Somalia.; (b) in Article 2, point (f) shall be replaced by the following: (f) liaise and cooperate with organisations and entities, as well as States, working in the region to combat acts of piracy and armed robbery off the Somali coast, in particular the Combined Task Force 150  maritime force which operates within the framework of Operation Enduring Freedom ; (g) once sufficient progress has been made ashore in the area of maritime capacity-building, including security measures for the exchange of information, assist Somali authorities by making available data relating to fishing activities compiled in the course of the operation.; (c) in Article 16, paragraph 3 shall be replaced by the following: 3. The EU military operation shall terminate on 12 December 2010. Article 2 This Decision shall enter into force on the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 8 December 2009. For the Council The President C. BILDT (1) OJ L 301, 12.11.2008, p. 33.